UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: oPreliminary Information Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement THERMAL TENNIS, INC. (Name of Registrant as Specified in its Charter) n/a (Name of Person Filing Information Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee required ¨ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SCHEDULE 14C INFORMATION STATEMENT Pursuant to Regulation 14C of the Securities Exchange Act of 1934, as amended THERMAL TENNIS, INC. 7951 East Maplewood Avenue, Suite 328 Greenwood Village, Colorado 80111 Dear Stockholder: The enclosed Information Statement is being furnished to all holders of record of shares of our common stock, par value $0.001, on October 22, 2014. The purpose of the Information Statement is to notify our stockholders of record that on August 25, 2014, our board of directors and the holders of a majority of our issued and outstanding common stock adopted resolutions to amend and restate our articles of incorporation to: (i) change our name to “CannaSys, Inc.”; (ii) increase our authorized capital to 80,000,000 shares: 75,000,000 shares of common stock and 5,000,000 shares of preferred stock; (iii) authorize 5,000,000 shares of preferred stock; and (iv) effect other modernizing stylistic changes that are not substantially material. The Information Statement, which describes the above corporate action in more detail, is being furnished to our stockholders of record for informational purposes only pursuant to Section 14(c) of Part 240, General Rules and Regulations of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). We are not soliciting your proxy in connection with this action. Pursuant to Rule 14c-2 under the Exchange Act, the corporate action will not be effective until 20 days after the date the Information Statement is mailed to stockholders. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. Date: October 22, 2014 By Order of Board of Directors of THERMAL TENNIS, INC. By: /s/ Brandon C. Jennewine Brandon C. Jennewine Chief Executive Officer and Director Thermal Tennis, Inc. 7951 East Maplewood Avenue, Suite 328 Greenwood Village, Colorado 80111 INFORMATION STATEMENT No vote or other action of our stockholders is required in connection with this Information Statement. We are not asking you for a proxy, and you are requested not to send us a proxy. This Information Statement is being furnished, on or about October 22, 2014, to holders of record as of the close of business on August 25, 2014 (the “Record Date”), of shares of our common stock, $0.001 par value, in connection with certain corporate actions. On August 25, 2014, our board of directors and the holders of a majority of our issued and outstanding common stock adopted resolutions that, among other things, to amend and restate our articles of incorporation to: (i) change our name to “CannaSys, Inc.”; (ii) increase our authorized capital to 80,000,000 shares: 75,000,000 shares of common stock and 5,000,000 shares of preferred stock; (iii) authorize 5,000,000 shares of preferred stock; and (iv) effect other modernizing stylistic changes that are not substantially material. A copy of the Amended and Restated Articles pursuant to NRS 78.403, in substantially the form that will be filed with the Nevada Secretary of State, is attached hereto as Appendix A (the “Restated Articles”). Stockholders holding shares entitling them to a majority of the voting power have approved the proposed amendment and restatement of the articles in writing. No stockholder meeting was required, and no other stockholder approval is required. Amendment and Restatement of Articles to Change Our Name, Increase Our Authorized Capital, and Authorize Preferred Stock On August 15, 2014, we and CannaSys, Inc., a privately held Colorado corporation focused on providing services to the cannabis industry (“CannaSys”), combined our businesses and activities (the “Merger”) pursuant to an Agreement and Plan of Merger (the “Merger Agreement”). Our wholly owned subsidiary, formed to effectuate the Merger, was merged with and into CannaSys, which then became our wholly owned subsidiary, and all of the CannaSys outstanding common stock was converted into a total of 6,000,000 shares of our common stock, which constitutes 57.70% of our total 10,398,088 issued and outstanding shares of common stock. Our shareholders prior to the Merger retained an aggregate of 4,398,088 shares of our common stock after the Merger, or 42.3% of the stock after giving effect to the Merger. We had no outstanding options or warrants to purchase shares of common stock. The Merger Agreement contemplates the amendment and restatement of our articles of incorporation as set forth in this Information Statement. Name Change As a condition subsequent to the Merger, we agreed to change our name to CannaSys, Inc., because the name better reflects the nature of our principal operations following the Merger. 1 Increase in Authorized Capital Stock We are currently authorized to issue 75,000,000 shares of common stock. The Restated Articles will increase our authorized capital to 80,000,000 shares, comprised of 75,000,000 shares of common stock and 5,000,000 shares of preferred stock. Preferred Stock Under our Restated Articles, our board of directors is authorized, without stockholder action, to issue up to 5,000,000 shares of preferred stock in one or more series and to fix the number of shares and rights, preferences, and limitations of each series. Among the specific matters that may be determined by the board of directors are the dividend rate, the redemption price, if any, conversion rights, if any, the amount payable in the event of any voluntary liquidation or dissolution of our company, and voting rights, if any. The provisions of the Restated Articles relating to the preferred stock allow directors to issue preferred stock with multiple votes per share and dividend rights, which would have priority over any dividends paid to the holders of common stock. The issuance of preferred stock with these rights may make the removal of management difficult, even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. Our board of directors and the holders of a majority of the voting power of our common stock approved the authorization of preferred stock to provide us with securities other than common stock that we may issue to obtain financing for our future operations. Preferred stock may have different and preferential voting, dividend, liquidation, or other rights to attract investment. Preferred stock may be issued in transactions that do not involve a general public offering for cash and may contain the properties of an equity and a debt instrument. Any or all rights of the preferred stock may be greater than the rights of the common stock, and the issuance of preferred stock with voting or conversion rights may also dilute and adversely affect the voting power of the holders of common stock. In addition, preferred stock may be issued as a means of preventing a hostile takeover. Our board of directors has no plans to issue, and does not contemplate issuing, any preferred stock in the foreseeable future. Other Modernizing Changes In addition to the changes set forth above and since the Merger Agreement required us to amend our articles of incorporation, our board of directors and the holders of a majority of the voting power of our common stock believe it is in our best interests to adopt other provisions to modernize and update our articles of incorporation. For example, our original articles included 17 enumerated powers and the Restated Articles grant us similar powers, but does so in one sentence rather than 17 subsections. Other than the substantive changes discussed above, the Restated Articles will not materially affect the administration of our operations. The modernizing, not materially substantive, changes are summarized as follows: Current Provision Corresponding Provision in Restated Articles Second: Specifies that the registered office in the state of Nevada is 9645 Gateway Drive, Suite B, Reno, NV 89511. Deletes any reference to a registered office in view of the absence of any such requirement in the current Nevada law. 2 Current Provision Corresponding Provision in Restated Articles Second: States we “may conduct all [Corporation] business of every kind and nature, including the holdings of all meetings of Directors and Shareholders, outside the State of Nevada, as well as within the State of Nevada.” Provisions authorizing board and stockholder meetings inside or outside Nevada are contained in the bylaws. Third: Article III: Sets forth 17 enumerated activities and powers. States: “The Corporation is organized to engage in any and all lawful purposes, activities, and pursuits for which corporations may be organized under laws of the state of Nevada and to exercise all powers allowed or permitted thereunder.” Fifth: Article V: Sets the number of directors as not less than 1 or more than 5 and names Robert R. Deller as the initial director. Provides that the directors can increase or decrease the number of directors from time in the manner provided by the bylaws. States the Corporation’s business and affairs shall be managed and controlled by the board of directors, which may exercise all powers of the Corporation and do all lawful acts and things as are not by law or by its articles of incorporation directed or required to be exercised or done by the Corporation’s stockholders. In addition, the following provisions shall apply: (i) sets the number of directors at not less than one or more than nine with the exact number to be fixed by a majority vote of the directors; (ii) gives the board of directors authority to prescribe qualifications of candidates for the office of director; (iii) prescribes procedure for election of directors; (iv) gives the stockholders the power to call a meeting of the stockholders and remove one or more members of the board (including the entire board), with or without cause, by the holders of two-thirds of the shares then entitled to vote at an election of directors; and (v) authorizes the majority of the board to fill vacancies and newly created directorships resulting from any increase in the number of directors. Sixth: States: “The capital stock, after the amount of the subscription price, or par value, has been paid in, shall not be subject to assessment to pay the debts of the Corporation.” Deletes any reference to the capital stock not being subject to assessment to pay debt of the Corporation. Section 78.225 of the Nevada Revised Statutes provides that stockholders are not liable to the corporation or its creditors respecting shares after the subscription price has been paid. 3 Current Provision Corresponding Provision in Restated Articles Seventh: Specifies that the incorporator of the Corporation is Robert R. Deller and his address is 9645 Gateway Drive, Suite B, Reno, NV 89511. Deletes any reference to the incorporator of the Corporation. Eighth: Specifies that the registered agent for the Corporation is Robert R. Deller and the registered office in the state of Nevada is 9645 Gateway Drive, Suite B, Reno, NV 89511. Deletes any reference to the registered agent, which may be designated from time to time by the board. Ninth: Article II: States: “The Corporation is to have perpetual existence.” States: “The Corporation shall continue in existence perpetually unless sooner dissolved according to law.” Tenth: Article V: Gives express authority to the board of directors to: (i) subject to the bylaws, if any, adopted by the stockholders, to make, alter or amend the bylaws;(ii) to fix the amount to be reserved as working capital over and above its paid in capital stock; (iii) to authorize and execute mortgages and lien on real and personal property, and designate on or more committees of the board of directors; and (iv) when authorized by stockholders holding a majority of the voting power, the board of directors shall have the power and authority to sell, lease or exchange all of the property and assets of the Corporation as the board of directors deems expedient and in the best interest of the Corporation. Gives the board of directors broad powers and states the Corporation’s business and affairs of shall be managed and controlled by the board of directors, which may exercise all powers of the Corporation and do all lawful acts and things as are not by law or by its articles of incorporation directed or required to be exercised or done by the Corporation’s stockholders. Eleventh: Prescribes that no stockholder shall have preemptive rights to receive additional shares of any class of stock of the Corporation. Deletes any reference to stockholder preemptive rights. Section 78.267(2) of the Nevada Revised Statutes provides that stockholders do not have preemptive rights unless provided for in the articles of incorporation. 4 Current Provision Corresponding Provision in Restated Articles Twelfth: Article VI: Limits director and officer liability to the Corporation and its stockholders for damages for breach of fiduciary duty as a director or officer except:(i) for acts and omissions that involve intentional misconduct, fraud or a knowing violation of law; or (ii) payment of dividends in violation of Section 78.300 of the Nevada Revised Statutes. Further states that any repeal or modification of the articles by the stockholders shall be prospective only and shall not adversely affect any limitation on personal liability of a director or officer of the Corporation for acts or omission [prior] to such repeal or modification. States: “To the fullest extent permitted by the Nevada Revised Statutes, or any other applicable law as now in effect or as it may hereafter be amended, a director or officer of the Corporation shall have no personal liability to the Corporation or its stockholders for damages for breach of fiduciary duty as a director or officer. Article VII: Provides for the indemnification of officers, directors, and others to the full extent permitted by the laws of the state of Nevada now existing or as such laws may hereafter be amended and the payment by the Corporation for the expenses of the officers and directors incurred in defending a civil or criminal action. Further provides that the Corporation may, at the discretion of the board of directors, indemnify any person who is or was a director, officer, employee, or agent of the Corporation or is or was serving at the request of the Corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust of other enterprise, against expenses actually incurred by him in connection with his defense, if he acted in good faith and not opposed to the best interests of the Corporation. Article VIII: Prescribes that no contract or other transaction between the Corporation and one or more of its directors or officers, or between the Corporation and any entity in which one or more of its directors or officers are officers or directors or are financially interested, is either void or voidable solely for this reason if: 5 Current Provision Corresponding Provision in Restated Articles (i) the fact of the common directorship or financial interest is disclosed or known to the board of directors or committee, is noted in the minutes and the board or committee authorizes, approves, or ratifies in good faith by a vote sufficient for the purpose without counting the vote or votes of such common or interested director or directors; (ii) the fact of the common directorship or financial interest is disclosed or known to the stockholders, and they approve or ratify the contract or transaction in good faith by a majority of the stockholders entitled to vote (the votes of the common or interested directors or officers shall be counted in any such vote of stockholders); or (iii) the contract or transaction is fair as to the Corporation at the time it is authorized or approved. Article IX: Subject to the rights of holders of common stock, special meetings of the stockholders of the Corporation may be called only by a resolution adopted by a majority of the board of directors. At any annual or special meeting of the stockholders of the Corporation, only such business shall be conducted as brought before such meeting in the manner provided by the bylaws of the Corporation. Article X: Prescribes that to the extent permissible under the applicable law of any jurisdiction to which the Corporation may be subject, the Corporation elects not to be governed by the provisions of any statute that: (i) limits the rights of any stockholder to cast one vote for each share of stock registered in the name of the stockholder; or (ii) grants any stockholder the right to have his stock redeemed or purchased by the Corporation. Without limiting the foregoing, the Corporation expressly elects not to be governed by or be subject to the provisions of Sections 78.378 through 78.3793 of the Nevada Revised Statutes or any similar or successor statutes adopted by any state that may be deemed to apply to the Corporation from time to time. Sections 78.378 through 78.3793 of the Nevada Revised Statutes restrict in certain circumstances the voting rights of persons seeking to acquire a controlling interest in a corporation. 6 Current Provision Corresponding Provision in Restated Articles Article XI: Prescribes that, in accordance with the provisions of Section 78.378 of the Nevada Revised Statutes, the Corporation elects that the provisions of the Nevada Revised Statutes Sections 78.378 et seq. pertaining to the acquisition of a controlling interest in the issued and outstanding shares of the Corporation shall not be applicable to the acquisition of a controlling interest in the securities of the Corporation. Article XIII: Provides that the power to alter, amend, or repeal the bylaws or adopt new bylaws shall be vested in the board of directors, but the stockholders may also alter, amend, or repeal the bylaws or adopted new bylaws. The bylaws may contain any provision for the regulation or management of the affairs of the Corporation not inconsistent with the laws of the state of Nevada. The foregoing descriptions of the terms of the Restated Articles are qualified in their entirety by reference to the provisions of the Restated Articles attached hereto as Appendix A. Restated Articles On a date determined by the board of directors that is 20 days following the mailing of this Information Statement, we will file the Restated Articles with the Nevada Secretary of State in order to effect the foregoing amendments. Other Proposed Action No action is to be taken on any matter not specifically referred to in this Information Statement. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information regarding the beneficial ownership of our common stock, as of the date of this Information Statement, by: (i) each person (including any group) who is known by us to beneficially own more than 5% of any class of our voting securities; (ii) each of our directors; and (iii) officers and directors as a group. 7 Each share of common stock entitles the holder thereof to one vote in respect of any matters that may properly come before our stockholders. To the best of our knowledge, no arrangement exists that could cause a change in voting control of the Company. Unless otherwise indicated, the persons named below have sole voting and investment power respecting all shares beneficially owned by them, subject to community property laws where applicable: Title of Class Names and Addresses of Beneficial Owners Amount and Nature of Beneficial Ownership(1) Percentage of Class Common Brandon C. Jennewine(2)(3) % Common Daniel J. Rogers(2)(3) Common F-squared Enterprises, LLC(3)(4) Common Jeff W. Holmes(5) Common Robert R. Deller(6) Common Ascendiant Capital Group, LLC(7) Common Chris Holmes(8) Common All Executive Officers and Directors as a Group (3 persons) % All ownership is direct ownership unless indicated otherwise. Officer and director. The addresses of these persons is 7951 East Maplewood Avenue, Suite 328, Greenwood Village, Colorado 80111. These shares are beneficially owned by Mr. Jennewine since he is the owner of F-squared Enterprises, LLC, which directly owns the shares. The address for this person is P.O. Box 11207, Zephyr Cove, Nevada. The address for this person is 4950 Golden Springs Drive, Reno, Nevada 89509. The address for Ascendiant Capital Group, LLC is 18881 Von Karman Ave, Irvine, CA 92612. These shares are beneficially owned by Mr. Holmes since he is the owner of Smokejump Capital LLC, which directly owns the shares. Under the rules of the U.S. Securities and Exchange Commission (“SEC”), a person (or group of persons) is deemed to be a “beneficial owner” of a security if he, directly or indirectly, has or shares the power to vote or to direct the voting of such security or the power to dispose of or to direct the disposition of such security. Accordingly, more than one person may be deemed to be a beneficial owner of the same security. A person is also deemed to be a beneficial owner of any security which that person has the right to acquire within 60 days, such as options or warrants to purchase common stock. Management’s Discussion and Analysis of Financial Condition and Results of Operations Merger At the effective time, the Merger was closed pursuant to the terms of the Merger Agreement, and CannaSys became our wholly owned subsidiary. As a result of the Merger, the former CannaSys shareholders acquired a total of 6,000,000 shares of our common stock. Since the business operations of CannaSys will constitute the majority of our business operations after the effective time, the following discussion and analysis is focused on the operations of CannaSys and excludes our operations prior to the Merger. 8 Overview CannaSys was formed as a limited liability company on October 4, 2013, in the state of Colorado. On June 26, 2014, it converted from a limited liability company to a Colorado corporation. It is a development-stage entity and had achieved no revenues through June 30, 2014. Accordingly, there are no current operations to compare to prior operations. We, therefore, present the following plan of operations. Plan of Operations CannaSys achieved its first revenues on July 31, 2014, from its CannaCash product and expects that revenues will increase in the future, although we do not expect to be profitable within the next 12 months. The business plan of CannaSys for the next 12 months is to vigorously promote its two products, further develop its existing products and services through software upgrades, and expand product and service offerings. As of June 30, 2014, CannaSys had cash on hand of approximately $65,000. On August 15, 2014, in connection with closing the Merger, we completed the sale of 1,000,000 shares of common stock for $500,000 in cash. We expect to obtain approximately $350,000 from the sale of equity in the near future. Current business expenses total approximately $25,000 per month, excluding capital expenditures specific to our current technology development of CannaCash and CannaTrade. Accordingly, CannaSys has cash on hand at the present time to sustain its business operations for at least 12 months. Thereafter, CannaSys hopes that its monthly operating revenues will have increased sufficiently to allow it to pay its monthly operating costs from monthly business revenue. If that is not the case or if it needs additional funds for capital expenditures, CannaSys will seek to raise additional operating capital through the sale of its equity securities. At present, increasing user adoption is leading to revenue growth. CannaSys anticipates using our cash to help fund future research and development, as well as expand product offerings to include future versions of both products and possible acquisitions of ancillary products, services, and solutions to point-of-sale systems within the cannabis market. CannaSys has budgeted $1,075,000 for capital expenditures during the next year, consisting of $300,000 for second version software development for both products over the next four months, $350,000 for marketing efforts, $75,000 for legal and lobbying expenses over the next nine months, and $350,000 for expansion over the next year. CannaSys anticipates that it will fund such capital expenditures from proceeds from recent and proposed sales of common stock aggregating approximately $750,000 and from projected revenues. We do not expect additional external cash will be required during the next 12 months unless we seek to develop new products or enter new markets not now anticipated. Currently, we see the adoption and use of CannaCash and CannaTrade as our primary focus in addition to identifying acquisition targets and partnerships that may help to solidify CannaSys as a strong technology player in the industry. CannaCash’s primary metrics for adoption would be to have a user base of over 5,000, which we hope to achieve by the end of first quarter 2015, with over 25,000 total users by the end of 2015. CannaTrade would like to see over 100 participants, both cannabis and non-cannabis users, by the end of 2014 and begin to facilitate transactions in Washington state by first quarter 2015. By the end of 2015, CannaTrade would like to have over 800 active participant groups with over 10,000 transactions conducted through its system. In addition to its first two products, we are seeking selected strategic relationships or acquisitions to broaden our product and service offerings by the end of 2015. As mentioned above, we anticipate to fund our operations with existing funds, projected revenues from operations, and if necessary, sales of our common stock. 9 We cannot assure that we will be able to attain any of the above operational goals or that we will be able to obtain funding that may be required to support such level of operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Critical Accounting Policies and Estimates Use of Estimates The preparation of financial statements in accordance with generally accepted accounting principles permits management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents We consider all highly liquid securities with original maturities of three months or less, when acquired, to be cash equivalents. We had no financial instruments that qualified as cash equivalents at December 31, 2013. Fair Value of Financial Instruments The carrying amounts of cash and current liabilities approximate fair value because of the short-term maturity of these items. These fair-value estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect these estimates. We do not hold or issue financial instruments for trading purposes, nor do we use derivative instruments. The Financial Accounting Standards Board Accounting Standards Codification (“FASB ASC”) clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability, in an orderly transaction between market participants. It also requires disclosure about how fair value is determined for assets and liabilities and establishes a hierarchy to group these assets and liabilities, based on significant levels of inputs as follows: Level 1: Quoted prices in active markets for identical assets or liabilities. Level 2: Quoted prices in active markets for similar assets and liabilities and inputs that are observable for the asset or liability. Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The determination of where assets and liabilities fall within this hierarchy is based upon the lowest level of input that is significant to the fair-value measurement. 10 Earnings (Loss) per Common Share We report earnings (loss) per share using a dual presentation of basic and diluted earnings (loss) per share. Basic earnings (loss) per share excludes the impact of common stock equivalents. Diluted earnings (loss) per share uses the average market price per share when applying the treasury stock method in determining common stock equivalents. At December 31, 2013, there were no variances between the basic and diluted loss per share as there were no potentially dilutive securities outstanding. Income Taxes We account for income taxes as required by the Income Taxes, Topic 740 of the FASB ASC, which requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. We have analyzed filing positions in all of the federal and state jurisdictions where we are required to file income tax returns, as well as all open tax years in these jurisdictions. We have identified our federal tax return and our state tax return in Colorado as “major” tax jurisdictions, as defined. We are not currently under examination by the Internal Revenue Service or any other jurisdiction. We believe that our income tax filing positions and deductions will be sustained on audit and do not anticipate any adjustments that will result in a material adverse effect on our financial condition, results of operations, or cash flow. Therefore, no reserves for uncertain income tax positions have been recorded. Stock-Based Compensation Stock-based compensation is accounted for under ASC 718, “Share-Based Payment,” using the modified prospective method. ASC 718 requires the recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements and is measured based on the grant date fair value of the award. ASC 718 also requires the stock option compensation expense to be recognized over the period during which an employee is required to provide service in exchange for the award (generally the vesting period). Market Price of and Dividends on the Our Common Equity and Related Stockholder Matters Our common stock is quoted on the OTCQB Tier of the OTC Markets under the trading symbol “TTNS.” Since inception, there has been sporadic trading activity in our common stock and the price fluctuations have been volatile. Currently, there is no established trading market for our common stock. After we file our amended and restated articles and changes our name to “CannaSys, Inc.,” we will apply for and receive a new CUSIP number and a new trading symbol. Management does not expect any established trading market to develop unless and until we have material operations. In any event, we cannot assure that any market for our common stock will develop or be maintained. If a public market develops in the future, the sale of “unregistered” and “restricted” shares of common stock pursuant to Rule 144 of the Securities Act of 1933, as amended (the “Securities Act”), by members of management or others may have a substantial adverse impact on any such market. At the present time, there are 541,500 free-trading shares of our common stock. Following the effective time, we had approximately 67 stockholders of record of our common stock. 11 Holders of shares of our common stock are entitled to share pro rata in dividends and distributions respecting the common stock when, as, and if declared by the board of directors out of funds legally available therefore. We have not paid any dividends on our common stock and intend to retain earnings, if any, to finance the development and expansion of our business. Future dividend policy is subject to the discretion of the board of directors and will depend upon a number of factors, including our future earnings, capital requirements, and financial condition. Delivery of Documents to Security Holders Sharing an Address Only one Information Statement to security holders is being delivered to multiple security holders sharing an address unless we have received contrary instructions from one or more of the security holders. Upon written or oral request, a separate copy of an Information Statement can be provided to security holders at a shared address. To request a separate copy, please contact us at (800) 420-4866 or Thermal Tennis, Inc., 7951 East Maplewood Avenue, Suite 328, Greenwood Village, Colorado 80111. Interest of Certain Persons in or in Opposition to Matters To Be Acted Upon None of the persons who have served as our officers or directors since the beginning of our last fiscal year, or any associates of such persons, have any substantial interest, direct or indirect, in the Restated Articles, other than the interest held by such persons through their respective stock ownership of the shares of our capital stock set forth above in the section entitled “Security Ownership of Certain Beneficial Owners and Management.” Additional Information We file annual, quarterly, and current reports, proxy statements, and registration statements with the SEC. You can obtain any of the filings incorporated by reference in this Information Statement through us or from the SEC through its website at http://www.sec.gov. You may also read and copy any document that we file with the SEC at its public reference room at treet, N.E., Washington, D.C. 20549. You may obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330. Date: October 22, 2014 By Order of Board of Directors of THERMAL TENNIS, INC. By: /s/ Brandon C. Jennewine Brandon C. Jennewine Chief Executive Officer and Director 12 Index to Financial Statements Financial Statements of Registrant: Filed herewith are the following financial statements of Thermal Tennis Inc.: Page Audited Financial Statements for the Years Ended December 31, 2013: F-1 Report of Independent Public Accounting Firm F-2 Balance Sheets-December 31, 2013 and 2012 F-3 Statements of Operations for the Years Ended December 31, 2013 and 2012 F-4 Statements of Stockholders’ Deficit for the Years Ended December 31, 2013 and 2012 F-5 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 F-6 Notes to Financial Statements F-7 Unaudited Financial Statements for the Three Months and Six Months Ended June 30, 2014 (unaudited): F-14 Condensed Balance Sheets-June 30, 2014 and December 31, 2013 F-15 Condensed Statements of Operations for the Six Months Ended June 30, 2014 and 2013 and the Three Months Ended June 30, 2014 and 2013 F-16 Condensed Statements of Cash Flows for the for the Six Months Ended June 30, 2014 and 2013 F-17 Notes to Financial Statements F-18 Financial Statements of Businesses Acquired: Filed herewith are the following financial statements of CannaSys, Inc.: Page Audited Financial Statements for the Period (inception of October 4, 2013) Ended December 31, 2013: F-21 Report of Independent Public Accounting Firm F-22 Balance Sheet-Year Ended December 31, 2013 F-23 Statements of Operations for the Year Ended December 31, 2013 F-24 Statements of Changes in Members’ Deficit for the Year Ended December 31, 2013 F-25 Statements of Cash Flows for the Year Ended December 31, 2013 F-26 Notes to Financial Statements F-27 Unaudited Financial Statements for the Three Months and Six Months Ended June 30, 2014 (unaudited): F-31 Balance Sheet for the Period Ended June 30, 2014 F-32 Statements of Operations for Three Months Ended June 30, 2014 F-33 Statements of Operations for Six Months Ended June 30, 2014 F-34 Statements of Cash Flows for Three Months and Six Months Ended June 30, 2014 F-35 Notes to Financial Statements F-36 13 Pro Forma Financial Information: Pro forma financial information for Thermal Tennis, Inc., and subsidiaries, giving effect to the acquisition of CannaSys, Inc., is filed herewith as follows: Page Unaudited Pro-Forma Condensed Balance Sheets for the Six Months Ended June 30, 2014 F-41 Unaudited Pro-Forma Condensed Statements of Operations for the Six Months Ended June 30, 2014 F-42 Statements of Stockholders’ Deficit for the Years Ended December 31, 2013 and 2012 F-43 Statements of Cash Flows (for the Years Ended December 31, 2013 and 2012) F-44 Notes to Unaudited Condensed Pro-Forma June 30, 2014 F-45 14 THERMAL TENNIS INC. TABLE OF CONTENTS Financial Statements as of December 31, 2013 and 2012 and for the Years Ended December 31, 2013 and 2012 Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets-December 31, 2013 and 2012 F-3 Statements of Operations for the Years Ended December 31, 2013 and 2012 F-4 Statements of Stockholders’ Deficit for the Years Ended December 31, 2013 and 2012 F-5 Statements of Cash Flows for the Years Ended December 31, 2013 and 2012 F-6 Notes to Financial Statements F-7 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Thermal Tennis, Inc. Reno, Nevada We have audited the accompanying balance sheets of Thermal Tennis, Inc. as of December 31, 2013 and 2012, and the related statements of operations, stockholders’ deficit, and cash flows for each of the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Thermal Tennis, Inc. as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has suffered recurring losses from operations, and its total liabilities exceed its total assets. This raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 3 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah February 20, 2014 F-2 THERMAL TENNIS INC. BALANCE SHEETS December 31, 2013 and 2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net - Prepaids - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-Related parties Notes payable-Current maturities Notes payable-Related Parties-Current maturities Total Current Liabilities LONG-TERM LIABILITIES: Note payable - - Total Liabilities STOCKHOLDERS' DEFICIT: Capital stock, $.001 par value; 75,000,000 shares authorized; 1,676,000 shares issued and outstanding at December 31, 2013 and 2012, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Deficit TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. F-3 THERMAL TENNIS INC. STATEMENTS OF OPERATIONS For the Years Ended December 31, 2013 and 2012 SALES, Net of Returns, Allowances and Discounts $ $ COST OF SALES GROSS PROFIT EXPENSES: General and administrative expenses TOTAL OPERATING EXPENSES LOSS BEFORE OTHER (EXPENSE) AND INCOME TAXES OTHER (EXPENSE) Interest expense Interest expense-Related parties Total other (expense) LOSS BEFORE INCOME TAXES PROVISIONS FOR INCOME TAXES - - NET LOSS $ $ BASIC LOSS PER SHARE $ $ WEIGHTED AVERAGE SHARES OUTSTANDING $ $ The accompanying notes are an integral part of these financial statements. F-4 THERMAL TENNIS INC. STATEMENTS OF STOCKHOLDERS' DEFICIT For the Years Ended December 31, 2013 and 2012 Additional Capital Stock Paid-in Accumulated Shares Amount Capital Deficit Total BALANCE, December 31, 2011 $ $ $ 37,328 $ $ (146,784) $ $ (107,780) Contribution of rent expense - - - Net loss for the year ended December 31, 2012 - - - BALANCE, December 31, 2012 Contribution of rent expense - - - Net loss for the year ended December 31, 2013 - - - BALANCE, December 31, 2013 $ $ 1,676 $ $ 43,328 $ $ (253,576) $ $ (208,572) The accompanying notes are an integral part of these financial statements. F-5 THERMAL TENNIS INC. STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2013 and 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ $ Adjustments to reconcile net loss to net cash (used)/provided in operating activities: Contribution of rent expense by a related party Changes in assets and liabilities: Decrease in accounts receivable (Increase) decrease in prepaids Increase in accrued expenses-Related parties Increase in accounts payable and accrued expenses Net cash (used) by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Increase in notes payable Increase in notes payable-Related parties Net cash provided by financing activities Net increase (decrease) in cash CASH AT BEGINNING PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - The accompanying notes are an integral part of these financial statements. F-6 THERMAL TENNIS INC. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 1 – Organization, History and Business Activity Thermal Tennis Inc. (Company) was founded July 1, 1999 and was organized to engage in the business of namely the development of tennis management programs, tennis training programs, sales of tennis equipment and general services related to tennis. The Company was incorporated under the laws of the State of Nevada. NOTE 2 – Significant Accounting Policies This summary of significant accounting policies of Thermal Tennis Inc. (the “Company”) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Concentration of Risk The Company places its cash and temporary cash investments with established financial institutions. Accounts Receivable Trade receivables are recognized and carried at the original invoice amount less allowance for any uncollectible amounts. An estimate for doubtful accounts is made when collection of the full amount is no longer probable. Bad debts are written off as incurred. The Company reserved $0 as a bad debt reserve for the years ended December 31, 2013 and 2012, respectively. Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. F-7 Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted FASB ASC 820, Fair Value Measurements and Disclosures, Pre Codification SFAS No. 157, “Fair Value Measurements”, which provides a framework for measuring fair value under GAAP. Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The standard also expands disclosures about instruments measured at fair value and establishes a fair value hierarchy, which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 —
